DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites “wherein a rotation axis of each of the pair of front wheels makes an angle of 2 to 11 degrees with respect to a horizontal line perpendicular to a vehicle-forward direction” which is explicitly recited in claim 1, lines 15 – 16.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596 A) in view of Nemoto et al. (JP 2005067334 A) and Torita (JP 2005047312A).
For claims 1 and 11, Torita ‘596 discloses an electromobility vehicle on which a person is to be seated to nde, the electromobility vehicle comprising: 
a vehicle frame 8, 9; 
a seat 3 [mounted on the vehicle frame] (fig. 1, page 7, paragraph [0012], an upper floor frame to which a seat part 3 is mounted); 
a suspension 7 [attached to a front-end side of the vehicle frame] (fig. 2); 
a pair of front wheels 1L, 1R [arranged in a vehicle-width direction and supported by the suspension] (figs. 1 and 7(A)-(I)); 
at least one rear wheel 2L, 2R [supported by the vehicle frame] (fig. 2B, indirectly); and 
a drive device 5, 5a [that drives at least one of the front wheels and the rear wheel] (page 9, paragraph [0015], a motor drive unit 5 is mounted on a rear portion of the lower floor frame 9 so as to rotationally drive the axles of the rear wheels 2L, and 2R), wherein,
[the front wheels are omnidirectional wheels whose outer circumferential surfaces are each formed by a plurality of rotors 1a] (page 6, paragraph [0010] and pages 7 and 8, paragraph [0013]); 
[the at least one rear wheel has an outer circumferential member that extends on an entire circumference thereof, and a cross-sectional shape of the outer circumferential member is substantially constant over the entire circumference] (figs. 2A and 2B); but does not explicitly disclose
the front wheel are omnidirectional wheels formed by a plurality of rollers; and
the front wheels are supported by the suspension such that the front wheels are placed in toe-in arrangement, and 
the rotation axis of each of the front wheels makes an angle of 2 to 11 degrees with respect to a horizontal line perpendicular to a vehicle-forward direction.
Nemoto et al. discloses [a wheelchair (fig. 8) comprising front wheels 1A which are omnidirectional moving wheels provided with a plurality of rollers 4] (page 19, paragraph [0036]), [each having an axis line perpendicular to a radial direction of the wheel] (fig. 8), but does not explicitly disclose 
the front wheels are supported by the suspension such that the front wheels are place in toe-in arrangement, and 
the rotation axis of each of the front wheels makes an angle of 2 to 11 degrees with respect to a horizontal line perpendicular to a vehicle-forward direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the omnidirectional wheels with rollers of Nemoto et al. with the electromobility vehicle of Torita ‘596, wherein the rollers may allow for reduced overall debris build-up, thus reducing overall replacement costs.
Torita ‘312 discloses an omnidirectional vehicle comprising a pair of front wheels 1 and a pair of rear wheels 5; [in the case of Fig. 6B, the pair of wheels 5 are parallel to each other, and the space between the wheels is rectangular so that the floor portion can be easily used, however, the lateral movement of the left or right depends only on the front wheels 1] (fig. 6B, page 8, lines 22 – 25), but does not explicitly disclose 
the rotation axis of each of the front wheels makes an angle of 2 to 11 degrees with respect to a horizontal line perpendicular to a vehicle-forward direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the front wheel toe-in configuration of Torita ‘312 with the electromobility vehicle of Torita ‘596 modified as above to allow for greater straight-line stability, thus improving overall driving operation of the electromobility vehicle.
Torita ‘596 modified as above does not explicitly teach that the rotation axis of each wheel are within a range of 2 to 11 degrees with respect to a horizontal line.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to have modified the rotation axis of each wheel to use a range of 2 to 6 degrees or 2 to 11 degrees, so as to achieve an optimal movement of the omnidirectional wheels on surfaces which are not plane level, thus increasing overall stability and maneuvering and reducing overall wandering of the vehicle, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
For claim 9, Torita ‘596 discloses an electromobility vehicle on which a person is to be seated to ride, the electromobility vehicle comprising: 
a vehicle frame 8, 9; 
a seat 3 [mounted on the vehicle frame] (fig. 1, page 7, paragraph [0012], an upper floor frame to which a seat part 3 is mounted); 
a suspension 7 [attached to a front-end side of the vehicle frame] (fig. 2); 
a pair of wheels 1L, 1R [arranged in a vehicle-width direction and supported by the suspension] (figs. 1 and 7(A)-(I)); 
at least one rear wheel 2L, 2R [supported by the vehicle frame] (fig. 2B, indirectly); and 
a drive device 5 [that drives at least one of the front wheels and the rear wheel] (page 9, paragraph [0015], a motor drive unit 5 is mounted on a rear portion of the lower floor frame 9 so as to rotationally drive the axles of the rear wheels 2L, and 2R), wherein,
[the wheels are omnidirectional wheels whose outer circumferential surfaces are each formed by a plurality of rotors 1a] (page 6, paragraph [0010] and pages 7 and 8, paragraph [0013]); but does not explicitly disclose
the wheels are omnidirectional wheels formed by a plurality of rollers; and
the wheels are supported by the suspension such that the front wheels are placed in toe-in arrangement or a toe-out arrangement; and 
the rotation axis of each of the front wheels makes an angle of 2 to 11 degrees with respect to a horizontal line perpendicular to a vehicle-forward direction.
Nemoto et al. discloses [a wheelchair (fig. 8) comprising front wheels 1A which are omnidirectional moving wheels provided with a plurality of rollers 4] (page 19, paragraph [0036]), [each having an axis line perpendicular to a radial direction of the wheel] (fig. 8), but does not explicitly disclose 
the front wheels are supported by the suspension such that the front wheels are place in toe-in arrangement or a toe-out arrangement; and 
the rotation axis of each of the front wheels makes an angle of 2 to 11 degrees with respect to a horizontal line perpendicular to a vehicle-forward direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the omnidirectional wheels with rollers of Nemoto et al. with the electromobility vehicle of Torita ‘596, wherein the rollers may allow for reduced overall debris build-up, thus reducing overall replacement costs.
Torita ‘312 discloses an omnidirectional vehicle comprising a pair of front wheels 1 and a pair of rear wheels 5; [in the case of Fig. 6B, the pair of wheels 5 are parallel to each other, and the space between the wheels is rectangular so that the floor portion can be easily used, however, the lateral movement of the left or right depends only on the front wheels 1] (fig. 6B, page 8, lines 22 – 25); but does not explicitly disclose 
the rotation axis of each of the front wheels makes an angle of 2 to 11 degrees with respect to a horizontal line perpendicular to a vehicle-forward direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the front wheel toe-in configuration of Torita ‘312 with the electromobility vehicle of Torita ‘596 modified as above to allow for greater straight-line stability, thus improving overall driving operation of the electromobility vehicle.
Torita ‘596 modified as above does not explicitly teach that the rotation axis of each wheel are within a range of 2 to 11 degrees with respect to a horizontal line.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to have modified the rotation axis of each wheel to use a range of 2 to 6 degrees or 2 to 11 degrees, so as to achieve an optimal movement of the omnidirectional wheels on surfaces which are not plane level, thus increasing overall stability and maneuvering and reducing overall wandering of the vehicle, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Regarding claims 14 and 15, Torita ‘596 modified as above does not explicitly teach that the rotation axis of each wheel are within a range of 2 to 6 degrees with respect to a horizontal line.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to have modified the rotation axis of each wheel to use a range of 2 to 6 degrees, so as to achieve an optimal movement of the omnidirectional wheels on surfaces which are not plane level, thus increasing overall stability and reduced wandering of the vehicle, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596 A) in view of Nemoto et al. (JP 2005067334 A) and Torita (JP 2005047312A), and further in view of Mulhern et al. (US 2015/0196438 A1).
For claim 2, Torita ‘596 modified as above does not explicitly disclose the electromobility vehicle wherein the suspension includes a support member that supports an axle of the front wheel and a biasing member that applies biasing force to the support member, the biasing force is directed to a vehicle-front side, and
the suspension is configured such that the axle is moved toward a vehicle-rear side relative to the vehicle frame against the biasing force when force acts upon the front wheel from a vehicle-front side or from a lower side.
Mulhern et al. discloses a wheelchair 10 comprising a front wheel 46; a suspension comprising an arm member 38 [that supports an axle of the front wheel] (fig. 4B) and a biasing member 80, 82b [that applies biasing force to the support member, the biasing force is directed to a vehicle-front side] (pages 7 and 8, paragraph [0067], wherein spring 82b is configured to bias arm limiter assembly 60 toward the locked configuration), and 
[the suspension is configured such that the axle is moved toward a vehicle-rear side relative to the vehicle frame against the biasing force when force acts upon the front wheel from a vehicle-front side or from a lower side] (figs. 3A and 4C, page 8, paragraph [0070]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the suspension of Mulhern et al. with the electromobility vehicle of Torita ‘596 modified as above to allow for improved traversal over uneven terrain, thus improving overall maneuvering of the vehicle.
For claim 3, Torita ‘596 modified as above does not explicitly disclose the electromobility vehicle, wherein
the suspension includes a support member supported by the vehicle frame such that the support member is swingable around a first axis extending in a vehicle-width direction and a biasing member that applies biasing force to the support member, the biasing force is directed to a vehicle-front side, and
the axle of the front wheel is supported by the support member in a state in which the axle is arranged at a vehicle-front side and an upper side relative to the first axis and the front wheel is rotated around a second axis extending in the vehicle-width direction.
Mulhern et al. discloses a wheelchair 10 comprising a suspension including a support member 38 supported by a vehicle frame 14 such that the support member is swingable around a first axis P1 extending in a vehicle-width direction and a biasing member 80, 82b [that applies biasing force to the support member] ] (pages 7 and 8, paragraph [0067], wherein spring 82b is configured to bias arm limiter assembly 60 toward the locked configuration), 
[an axle of the front wheel is supported by the support member in a state in which the axle is arranged at a vehicle-front side and an upper side relative to the first axis] (fig. 4C) and [the front wheel is rotated around a second axis A1 extending in the vehicle-width direction] (page 2, paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the suspension of Mulhern et al. with the electromobility vehicle of Torita ‘596 modified as above to allow for improved traversal over uneven terrain, thus improving overall maneuvering of the vehicle.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596 A) in view of Nemoto et al. (JP 2005067334 A) and Torita (JP 2005047312A), and further in view of Farnam (US 4,823,900).
For claim 5, Torita ‘596 modified as above does not explicitly disclose the electromobility vehicle wherein the rear wheel is a pneumatic tire.
Farnam discloses a four-wheel wheelchair comprising [an inflatable tire 32 provided and mounted on the hub 30] (col. 2, lines 58 – 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use pneumatic rear wheel tire of Farnam in place of the rear wheel of Torita ‘596 modified as above to allow for easy maintenance and overall replacement costs, thus improving overall upkeep costs.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596 A) in view of Nemoto et al. (JP 2005067334 A) and Torita (JP 2005047312A), and further in view of Burget (US 8,459,383 B1).
For claim 7, Torita ‘596 modified as above discloses the electromobility vehicle [wherein a plurality of grooves are provided on an outer circumferential surface of each of the rollers, wherein the grooves extends in a circumferential direction of the roller] (fig. 9 of Nemoto), but does not explicitly disclose wherein an outer circumferential surface of each of the rollers is made of rubber.
Burget discloses a spherical drive system comprising [omnidirectional drive wheels 12, 14, 16, 18 which may be composed of heavy duty plastic or rubber material] (col. 3, lines 5 – 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the rubber material of Burget with the omnidirectional wheels of Torita ‘596 modified as above, wherein the rubber material allows for increased movement of the front wheels over uneven surface, thus allowing for improved maneuverability of the overall vehicle.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596 A) in view of Nemoto et al. (JP 2005067334 A) and Torita (JP 2005047312A), and further in view of Noda et al. (US 4,483,405).
For claim 8, Torita ‘596 modified as above discloses the electromobility vehicle, wherein the vehicle frame includes a base frame 9 [that supports the front wheels and the rear wheel] (fig. 2 of Torita ‘596) and a support portion frame 8, 15 [that extends upward from the base frame and supports the seat at an upper end of the support portion frame] (fig. 2 of Torita ‘596),
[at least a part of a lower-end side of the support portion frame is positioned at a vehicle-rear side relative to a rotation axis of the rear wheel] (figs. 1 and 2 of Torita ‘596, wherein a portion of the support portion frame is at a vehicle-rear side), but does not explicitly disclose
the support portion frame extends upward and toward a vehicle-front side.
Noda et al. discloses a wheelchair 1 comprising a cover 12 comprising [a portion extending upward and toward a vehicle-front side] (fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the upwardly extending of a frame portion as taught by Noda et al. with the support portion frame of Torita ‘596 modified as above, wherein such configuration may improve the operators overall ergonomics, thus improving overall comfort for the operator.
Allowable Subject Matter
Claims 6, 12, and 13 are allowed.

Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive. Appellant argues “the prior art, Torita ‘312, discloses a rotation axis of each of the front wheels 1 must make an angle of 45 degrees relative to the front-rear direction in order to move straight toward the lateral direction”, thus Torita ‘312 also teaches away from the claimed subject matter.  However, Torita ’312 discloses an exemplary embodiment which discloses an angle of 45 degrees, but makes no explicit statement that 45 degrees can only be used.  Furthermore, Torita ‘312 discloses other embodiments which utilize an angle other than 45 degrees and explicitly states “inclination angles of the front wheels 1 and the rear wheels 5 are smaller than 45 degrees, a torque or speed in the front-rear direction can be easily obtained for a predetermined motor output’.  Lastly, it is well known in the art, the utilization of a small amount of toe-in angles allows for improved stability and overall reduction in wandering of a vehicle, https://web.archive.org/web/20100212110546/https://www.northstarmotorsports.com/tech.tips3/.
Additionally, appellant argues the Specification offers a reason for criticality of the claimed range, more specifically, paragraph [0074] discloses “the angle is preferably 3 degrees or 4 degrees or more in view of reduction in vibration from the front wheel 10, on the other hand, it is more preferably 11 degrees or less so as to ensure improvement of straight traveling stability, maneuverability, fuel efficiency, and the like”.  However, the Specification of the disclosure in paragraph [0078] explicitly states “the angle made by the second axis A2 and the horizontal line HL in the plan view is preferably 2 to 15 degrees but the angle may be any other angles depending on conditions”.  Therefore, evidence of criticality or unexpected results is not provided within the Specification of the present application.  Furthermore, “to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”, In re Hill 128 USPQ 197.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611